 Case: 4:21-cv-00209-JCH Doc. #: 22 Filed: 06/15/21 Page: 1 of 14 PageID #: 538




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

AMANDA HAMMOND,                                   )
                                                  )
                                                  )
           Plaintiff,                             )
                                                  )
      v.                                          )          Case No. 4:21-CV-00209 JCH
                                                  )
801 RESTAURANT GROUP, LLC, et al.,                )
                                                  )
           Defendants.                            )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Defendants 801 Restaurant Group, LLC (“801 Group”

and 801 Fish STL, LLC’s (“801 Fish” or, collectively “Defendants”) motion to dismiss Plaintiff

Amanda Hammond’s complaint for failure to prosecute due to lack of timely service pursuant to

Fed. R. Civ. P. 41(b), and, in the alternative, to dismiss Counts IV and V of her complaint for

failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6), and to strike paragraphs 52 through

71 pursuant to Fed. R. Civ. P. 12(f). Docs. [7], [16]. Plaintiff responded to the motions,

Defendant 801 Group filed a reply, and the matter is fully briefed and ripe for disposition. For

the reasons set forth below, Defendants’ motions will be granted in part and denied in part.

I.     Factual and Procedural Background

       Taken as true for the purpose of the motion to dismiss, the facts alleged in the amended

complaint are as follows. Plaintiff began working for Defendants in 2015, and was promoted to

the position of Lead Bartender in February 22, 2016. Doc. 6 at ¶¶ 29, 31. In January 2016,

Plaintiff’s supervisor and then General Manager, Ian Rockwell, entered into a sexual relationship

with Plaintiff, despite Defendants’ written policy prohibiting Rockwell from engaging in such

fraternization with his supervisees. Doc. 6 at ¶ 52. Plaintiff alleges that Rockwell’s behavior
 Case: 4:21-cv-00209-JCH Doc. #: 22 Filed: 06/15/21 Page: 2 of 14 PageID #: 539




was tolerated and condoned by Defendants, as shown by a culture of sexual harassment at the

restaurant, and that Defendants failed to take prompt and effective action to protect female

employees from such harassment Doc. 6 at ¶¶ 54-55. In July of 2016, Plaintiff informed

Rockwell that their sexual relationship was inappropriate, and asked him to keep their

interactions strictly professional going forward. Doc. 6 at ¶ 60.

       In September 2016, Rockwell was accused by another subordinate of engaging in

sexually harassing conduct with female employees, and Rockwell terminated the employee who

made the report. Doc. 6 at ¶¶ 61, 63. In January 2017, Rockwell lured Plaintiff, who was

intoxicated, to his hotel room where they had an unprotected sexual encounter. Doc. 6 at ¶ 65.

Plaintiff discovered that she was pregnant shortly after that encounter. Doc. 6 at ¶ 66. In

February of 2017, another employee filed a Charge of Discrimination against one of Defendants’

owners and Rockwell, as well as an affiliated restaurant, 801 Chophouse STL. Doc. 6 at ¶ 67.

Plaintiff disclosed her pregnancy to Defendants in March 2017, despite Rockwell’s requests that

she not do so. Doc. 6 at ¶ 69. Rockwell was terminated shortly thereafter. Doc. 6 at ¶ 70.

       In September 2017, another employee was secretly promoted to Lead Bartender, causing

Plaintiff to express concern to her supervisor that this could affect her job security. Doc. 6 at ¶

72. Plaintiff was worried that if the restaurant had two Lead Bartenders it would lead to a

reduction-in-force after she returned from maternity leave. Doc. 6 at ¶ 73.

       On September 23, 2017, Plaintiff gave birth to her child, and began maternity leave.

Doc. 6 at ¶ 74. She sent a birth announcement to 801 Fish, which was placed on the employee

bulletin board. Doc. 6 at ¶ 75. In mid-October, Defendants asked Plaintiff to cut short her

maternity leave and return to work in order to cover for the other Lead Bartender, who would be

absent for a few weeks. Doc. 6 at ¶ 76. Plaintiff agreed to return to work, but informed her



                                                  2
 Case: 4:21-cv-00209-JCH Doc. #: 22 Filed: 06/15/21 Page: 3 of 14 PageID #: 540




supervisor that she would be breastfeeding and would need a private place to express milk. Doc.

6 at ¶ 77. At Plaintiff’s first shift back, she attended a pre-shift meeting at which it became clear

that no member of management had informed the staff that she would need a private space to

pump. Doc. 6 at ¶ 85. Plaintiff announced that she would need to pump in the staff office, and

asked the other employees to refrain from entering the office when the door was closed. Doc. 6

at ¶ 86. Later that day, when Plaintiff went to pump for the first time, she discovered that

someone had created and placed a sign on the office door labeling it the “Nipple Room.” Doc. 6

at ¶ 87. Shortly thereafter, an employee modified the sign, turning the “OO” and “PP” into

breasts with milk dripping from the nipples. Doc. 6 at ¶ 88. Additionally, someone had placed

the photo of her baby from the birth announcement upside down underneath the sign, so that her

son appeared to be drinking from the hand-drawn breasts. Doc. 6 at ¶¶ 90-92.

       Plaintiff alleges that she endured further jokes and comments about her breastfeeding and

pumping. For example, Plaintiff’s Manager and Assistant General Manager made a practice of

using Clorox Wipes to wipe down the office after she was done pumping, “in case [her] milk was

on anything.” Doc. 6 at ¶ 95. Other employees gasped and recoiled in mock horror when

Plaintiff carried her expressed milk to the refrigerator, joked about using her milk as coffee

creamer for guests and employees at the restaurant, and complained about being unable to use

the office while she was in there pumping. Id. Plaintiff became so humiliated and concerned

about her employment security that she decided to stop pumping. Doc. 6 at ¶ 101.

       In February 2018, the General Manager left the restaurant, and the Assistant Manager

was promoted to fill that position. Doc. 6 at ¶¶ 102-03. Per Defendants’ usual process, Plaintiff,

as senior Lead Bartender, should have been next in line for promotion to the Assistant Manager

position, but she was not promoted. Doc. 6 at ¶ 104. When she inquired as to why she was not



                                                  3
 Case: 4:21-cv-00209-JCH Doc. #: 22 Filed: 06/15/21 Page: 4 of 14 PageID #: 541




interviewed or even considered for the position, she was informed that it was assumed she would

not want the job because she had recently had a child. Doc. 6 at ¶ 105. Shortly thereafter,

Defendants refused to send Plaintiff for the Sommelier Certification Exam in Kansas City, even

though she requested to be sent, and the certification served as a pre-condition to promotion to

certain management positions at Defendants’ organization. Doc. 6 at ¶¶ 107-08. In May 2018,

Plaintiff and the other Lead Bartender were demoted and had their pay decreased, with the stated

reason being the increased payroll costs related to having two Lead Bartenders. Doc. 6 at ¶¶

109-10.

       On June 4, 2018, Plaintiff filed a charge of discrimination with the EEOC and the

Missouri Commission on Human Rights. Doc. 6 at ¶ 113. After filing her charge, Plaintiff was

subjected to various employment actions that she believed to be retaliation for the same. For

example, she was again passed over for promotion to Assistant General Manager, while that

position went to an employee with less experience and fewer relevant qualifications. Doc. 6 at

¶¶ 115-22. Additionally, in June 2018, Defendants implemented a new policy forbidding the use

of cellular telephones at work, and, even though Plaintiff witnessed multiple coworkers use their

phones during working hours, they were not disciplined, whereas Plaintiff was written up the one

time that she used her phone. Doc. 6 at ¶¶ 123-29.

       On July 23, 2019, Plaintiff received a Right-to-Sue Letter from the Missouri Commission

on Human Rights. On October 18, 2019, Plaintiff filed this lawsuit in state court, bringing six

counts under the Missouri Human Rights Act, Mo. Rev. Stat. § 213.010 et seq. (“MHRA”).

Counts I and II are for gender discrimination, in which Plaintiff alleges a hostile work

environment and disparate treatment. Counts IV and V are for disability discrimination, in

which Plaintiff alleges that “by virtue of her disability—namely, pregnancy” she was subjected



                                                 4
    Case: 4:21-cv-00209-JCH Doc. #: 22 Filed: 06/15/21 Page: 5 of 14 PageID #: 542




to a hostile work environment and disparate treatment. Counts III and VI are for retaliation,

which Plaintiff asserts resulted from her reporting alleged mistreatment to management and

bringing a charge of discrimination.

         On February 19, 2021, Defendants removed the action to this Court on the basis of

diversity jurisdiction. Thereafter, Defendants filed separate motions to dismiss for lack of timely

service.1 In the alternative, Defendants move to dismiss Plaintiff’s disability claims in Counts IV

and V for failure to state a claim, and seek to strike paragraphs 52 through 71.

II.      Legal Standard

         Defendant has moved to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6). The purpose of a Rule 12(b)(6) motion to dismiss is to test the legal

sufficiency of a complaint so as to eliminate those actions “which are fatally flawed in their legal

premises . . . thereby sparing litigants the burden of unnecessary pretrial and trial activity.”

Young v. City of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001) (citing Neitzke v. Williams, 490

U.S. 319, 326-27 (1989)). A pleading is deficient and may be dismissed under Rule 12(b)(6) if a

plaintiff fails “to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Rule

12(b)(6) is read in conjunction with Rule 8(a), which requires “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a motion

to dismiss for failure to state a claim, a plaintiff’s allegations must contain “sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).




1
   Defendant 801 Fish asserts that they were never served at all, and attach an affidavit from their registered agent
attesting that the service packet contained only a summons for 801 Group. However, in response, Plaintiff submits a
signed return of service for 801 Fish that was served on January 11, 2021, and filed with the Circuit Court of St.
Louis County, Missouri, in this case.

                                                         5
 Case: 4:21-cv-00209-JCH Doc. #: 22 Filed: 06/15/21 Page: 6 of 14 PageID #: 543




Rule 8 “does not require ‘detailed factual allegations,’ but it demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Id. (quoting Twombly, 550 U.S. at 555).

        A claim “has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (quoting Twombly, 550 U.S. at 556). The complaint “must contain either direct or inferential

allegations respecting all the material elements necessary to sustain recovery under some viable

legal theory,” and “enough fact[s] to raise a reasonable expectation that discovery will reveal

evidence of [each element].” Twombly, 550 U.S. at 562. The reviewing court must accept the

plaintiff’s factual allegations as true and construe them in the plaintiff’s favor, but it is not

required to accept the legal conclusions that plaintiff draws from the facts alleged. Iqbal, 556

U.S. at 678; Retro Television Network, Inc. v. Luken Commc’ns, LLC, 696 F.3d 766, 768-69 (8th

Cir. 2012). A court must “draw on its judicial experience and common sense,” and consider the

plausibility of the plaintiff’s claim as a whole, not the plausibility of each individual allegation.

Zoltek Corp. v. Structural Polymer Grp., 592 F.3d 893, 896 n.4 (8th Cir. 2010) (quoting Iqbal,

556 U.S. at 679).

III.    Discussion

   A. Motion to Dismiss for Failure to Prosecute

        Defendants argue that Plaintiff’s complaint must be dismissed with prejudice for failure

to prosecute due to lack of timely service. In Missouri, after a plaintiff files her lawsuit, she

must serve process on the defendants within 30 days; if process cannot be served, she must

return it to the court within 30 days with a statement of the reason for failure to serve. See Mo.



                                                   6
 Case: 4:21-cv-00209-JCH Doc. #: 22 Filed: 06/15/21 Page: 7 of 14 PageID #: 544




Sup. Ct. R. 54.21. A plaintiff may seek an extension of up to 90 days for service. Id.

Additionally, Rule 41(b) of the Federal Rules of Civil Procedure provides that a district court

may dismiss a case for failure to prosecute a claim, which includes failure to timely serve a

defendant.

        In determining whether to grant a motion to dismiss for failure to prosecute pursuant to

Rule 41(b), a court should consider and balance its need to manage its docket, the public interest

in expeditious resolution of litigation, and the risk of prejudice to defendants from delay, with

the policy favoring disposition of cases on their merits. Boyle v. American Auto Service, Inc.,

571 F.3d 734, 738 (8th Cir. 2009). The movant has the burden of first proving delay on the part

of the plaintiff. Id. at 739. “But only unreasonable delay will support a dismissal for lack of

prosecution, and unreasonableness is not inherent in every lapse of time. . . . [T]he plaintiff may

have an explanation that excuses or justifies his failure. It is at this point that the extent of

prejudice to the defendant, if any, becomes important. Therefore, delay alone should not be

deemed to create a presumption of prejudice. ...” Id. (quoting Nealey v. Transportacion Maritima

Mexicana, S.A., 662 F.2d 1275, 1280 (9th Cir. 1980)) (internal quotation marks omitted).

“[P]rejudice takes two forms: loss of evidence and loss of memory by a witness. [A] district

court in the exercise of its discretion should consider whether such losses have occurred and if

so, whether they are significant.” Id. (quoting Nealey, 662 F.2d at 1281) (internal quotation

marks omitted). The Boyle court explained the burden shifting regarding these two factors as

follows:

              “[W]here a plaintiff has come forth with an excuse for [her] delay that is
             anything but frivolous, the burden of production shifts to the defendant
             to show at least some actual prejudice. If he does so, the plaintiff must
             then persuade the court that such claims of prejudice are either illusory
             or relatively insignificant when compared to the force of his excuse. At


                                                   7
 Case: 4:21-cv-00209-JCH Doc. #: 22 Filed: 06/15/21 Page: 8 of 14 PageID #: 545




            that point, the court must exercise its discretion by weighing the relevant
            factors—time, excuse, and prejudice.”

Id. at 739-40 (quoting Nealey, 662 F.2d at 1281).

       Here, Defendants argue that Plaintiff’s lawsuit should be dismissed because she waited

until days before the statute of limitations expired before filing her lawsuit and then failed to

serve Defendants for over a year. Defendants argue that the delay in service was prejudicial and

that the case should be dismissed pursuant to Fed. R. Civ. P. 41 for failure to prosecute due to

lack of timely service of process.

       Defendants rely on Boyle, which affirmed a district court's dismissal under similar

circumstances. The Eighth Circuit held that Federal Rule of Civil Procedure 41(b) applied rather

than the Missouri Supreme Court Rules. The court observed that the Boyle plaintiff “did not

comply with Missouri law” by failing to serve the defendant within 30 days. Id. (emphasis in

original). Instead, Boyle waited four years to serve process, and the court noted that he failed to

provide any justification for the delay. The court held that because Boyle “had failed to come

forth with an excuse for the delay, we need not address whether [defendant] suffered actual

prejudice,” and the court affirmed the dismissal of plaintiff's case. Defendants here urge this

Court to follow similar logic and do the same.

       Unlike in Boyle, however, Plaintiff here explains that she attempted to serve Defendant

multiple times, but was met with difficulties due to the COVID pandemic and resultant

shutdowns. Plaintiff argues that the office of Defendants’ registered agent was unavailable to

accept service due to the Kansas City COVID-19 lockdown. Plaintiff’s process server informed

Plaintiff’s attorney that when she attempted to contact the registered agent she repeatedly

received a message that the office was closed due to the pandemic. The record also indicates that

the attorney initially assigned to Plaintiff’s case was pregnant, and experienced difficulties

                                                  8
 Case: 4:21-cv-00209-JCH Doc. #: 22 Filed: 06/15/21 Page: 9 of 14 PageID #: 546




associated with her pregnancy, including premature labor, and ultimately decided not to return to

the firm after her birth, which also caused some difficulties with the management of her case.

       Defendants submit an affidavit from an employee of their registered agent attesting that

the office was never completely shut down, that she had forwarded the office’s phone to her

personal cell phone, and she was always available to take calls and assist anyone who tried to

contact the office in order to effect service. She further attests that certain employees of the firm

were often at the office throughout the pandemic, and the office was rarely unstaffed.

Defendants also submit a photo of the front door of their registered agent’s office, which had a

sign taped to the door with a number to call if you needed to contact them. Because their

registered agent’s office was not completely shut down, Defendants argue that Plaintiff’s

proffered reasons for failure to effect timely service are so frivolous as to constitute no reason at

all.

       Based upon Defendants’ submissions, it seems that the office of their registered agent

was not entirely shut down, as Plaintiff argues. However, it also seems clear that attempts to

effectuate service were in some measure hampered by difficulties associated with the pandemic

and attendant shutdowns. After careful consideration of all the parties’ submissions, the Court

disagrees with Defendants that Plaintiff failed to prosecute her case. Certainly, Plaintiff could

have tried more diligently to timely effectuate service. However, as the Boyle court observed,

due diligence is not a strict requirement with respect to service of process. Id. Additionally,

Defendants offer no compelling argument with respect to actual prejudice they have experienced

due to delay in service. They merely assert that the delay itself is inherently prejudicial.

However, “delay alone should not be deemed to create a presumption of prejudice.” Boyle, 571

F.3d at 739. The Eighth Circuit has made clear that, at least for the purposes of determining



                                                  9
Case: 4:21-cv-00209-JCH Doc. #: 22 Filed: 06/15/21 Page: 10 of 14 PageID #: 547




whether a delay in service of process can constitute a failure to prosecute, “prejudice takes two

forms: loss of evidence and loss of memory by a witness.” Id. (internal quotation marks and

citation omitted). Defendants do not allege either of these grounds as prejudice. Thus, they have

failed to meet their burden of demonstrating actual prejudice that would justify a dismissal with

prejudice.

       Furthermore, the Eighth Circuit has emphasized that “a Rule 41(b) dismissal with

prejudice ‘is a drastic and extremely harsh sanction, and is proper only when there has been a

clear record of delay or contumacious conduct by the plaintiff.’ ” DiMercurio v. Malcom, 716

F.3d 1138, 1140 (8th Cir. 2013) (citing Skelton v. Rapps, 187 F.3d 902, 908 (8th Cir. 1999)).

Aside from the delay in serving Defendants, Plaintiff has been actively engaged in prosecuting

her case. There is no allegation that Plaintiff has failed to participate in any discovery

proceedings or that she has failed to move the case forward in any other way. Therefore, Plaintiff

has not engaged in the type of delay and inaction that would justify the harsh sanction of a

dismissal with prejudice, particularly where, as here, the statute of limitations has run and

Plaintiff would lose all chance to prosecute her case. Defendants’ motion to dismiss the

complaint in its entirety will be denied.

  B. Motion to Dismiss Counts IV and V

       The MHRA prohibits employers from discriminating against any individual “with respect

to [her] compensation, terms, conditions, or privileges of employment, because of such

individual’s . . . disability.” Mo. Rev. Stat. § 213.055.1(1)(a). The MHRA defines “disability”

as a “physical . . . impairment which substantially limits one or more of a person’s major life

activities . . . which with or without reasonable accommodation does not interfere with

performing the job.” Mo. Rev. Stat. § 213.010(4). Furthermore, an impairment that is



                                                 10
Case: 4:21-cv-00209-JCH Doc. #: 22 Filed: 06/15/21 Page: 11 of 14 PageID #: 548




“medically treatable without significant residual symptoms does not rise to the level of a

disability under the MHRA because a major life activity is not permanently substantially

limited.” Cook v. Atoma Int’l of America, Inc., 930 S.W.2d 43, 47 (Mo. Ct. App. 1996)

(emphasis added).

       In Counts IV and V of her complaint, Plaintiff brings MHRA claims for harassment and

discrimination on the basis of disability. Therefore, it is an essential element of Plaintiff’s claims

in Counts IV and V that she was legally disabled at the time of the alleged discriminatory

conduct. In support of her claims, Plaintiff asserts that she is a member of a protected class “by

virtue of her disability—namely, pregnancy,” and that she was subjected to “severe and

unwelcome conduct” and “tangible employment actions” and “disparate treatment” on the basis

of her disability. Doc. 6 at ¶¶ 180-81, 196-98.

       Defendants assert, in their partial motion to dismiss, that pregnancy, in and of itself, is

not a disability under the MHRA, and accordingly, Plaintiff’s claims in these counts must fail as

a matter of law. Defendants, in support of their argument, point to the Missouri Commission on

Human Rights regulations interpreting the MHRA, which expressly provide that “[d]isabilities

caused or contributed to by pregnancy,” as opposed to pregnancy itself, are considered

“temporary disabilities and should be treated as such” under the Act. Mo. Code Regs. Tit. 8 §

60-3.040(16)(A). Because pregnancy is not a permanent condition, and Plaintiff alleges no

complications related to her pregnancy that could rise to the level of a disability—or indeed, any

complications at all—Defendants argue that Plaintiff was not disabled for purposes of the

MHRA.

       Plaintiff argues that pregnancy is a disability under the MHRA, and directs the Court’s

attention to the same regulation on which Defendants rely. The Court does not find that the



                                                  11
Case: 4:21-cv-00209-JCH Doc. #: 22 Filed: 06/15/21 Page: 12 of 14 PageID #: 549




language in this regulation supports Plaintiff’s position, and agrees with Defendants that

pregnancy itself is not a disability under the Act, and that Plaintiff’s complaint is devoid of

allegations that she suffered from any pregnancy-related complications that could have rendered

her disabled for purposes of the statute. See Roberds v. AT&T Operations, Inc. 2012 WL

4435116, *11 (E.D. Mo. Sept. 26, 2012) (Pregnancy is not a per se disability under the MHRA,

and “absent unusual circumstances, pregnancy-related complications do not constitute

disabilities as a matter of law.”). Accordingly, Plaintiff has not adequately alleged that she was

disabled under the MHRA, and Counts IV and V must be dismissed.

  C. Motion to Strike

       Finally, Defendants move to strike as immaterial, impertinent, or scandalous paragraphs

52 through 71 of Plaintiff’s complaint. These paragraphs describe the sexual nature of the

relationship between Plaintiff and Ian Rockwell, as well as more generally, the culture and

atmosphere at her place of employment that she alleges condoned sexual harassment.

Defendants argue that the allegations in the challenged paragraphs are entirely immaterial to

Plaintiff’s complaint, as the incidents described therein involve matters that happened prior to

March 2017, and thus outside the applicable statute of limitations. Furthermore, Defendants

argue that the allegations are not just irrelevant, but also contain scandalously prejudicial

information, and must be stricken for that reason as well.

       Under Federal Rule of Civil Procedure 12(f), “the court may strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” “Liberal

discretion is enjoyed by the district court in ruling on a motion to strike.” Stanbury Law Firm v.

I.R.S., 221 F.3d 1059, 1063 (8th Cir. 2000). However, striking a party's pleadings is an extreme

measure that is viewed with disfavor and infrequently granted. Lunsford v. United States, 570 F.



                                                 12
Case: 4:21-cv-00209-JCH Doc. #: 22 Filed: 06/15/21 Page: 13 of 14 PageID #: 550




2d 221, 229 (8th Cir.1977). “In ruling on a motion to strike, the Court views the pleadings in the

light most favorable to the pleader.” Shirrell v. St. Francis Med. Ctr., No. 1:13-CV-42 SNLJ,

2013 WL 3457010, at *1 (E.D. Mo. July 9, 2013) (citation omitted). “To prevail on a motion to

strike, the movant must clearly show that the challenged matter has no bearing on the subject

matter of the litigation and that its inclusion will prejudice the defendants.” Aldridge v. City of St.

Louis, MO, 4:18-cv-1677 (CAS), 2019 WL 1695982, at *15 (E.D. Mo. Apr. 17, 2019) (citing 2

James W. Moore, et al., Moore's Federal Practice § 12.37[3] (3rd ed. 2018) (internal quotation

marks omitted).

       There is general judicial agreement that a motion to strike should be denied unless the

challenged allegations have no possible relation or logical connection to the subject matter of the

controversy. North Face Apparel Corp. v. Williams Pharmacy, Inc., 4:09 CV 2029 RWS, 2010

WL 546928, at *1 (E.D. Mo. Feb. 9, 2010). Matters that are not strictly relevant to the principle

claim should not be stricken if they provide “important context and background” to claims

asserted. Stanbury Law Firm, 221 F.3d at 1063. Moreover, “even when technically appropriate

and well-founded, Rule 12(f) motions are not granted in the absence of a showing of prejudice to

the moving party.” Am. Home Assur. Co. v. Pope, 2 4057 CV C SOW, 2005 WL 1312975, at *1

(W.D. Mo. June 1, 2005) (internal citations omitted).

       Here, the Court finds that the challenged paragraphs are clearly relevant to Plaintiff’s

claims and provide “important context and background” to her claims of gender discrimination.

Stanbury Law Firm, 221 F.3d at 1063. Indeed, it would difficult to decipher her complaint

without the information contained therein. As to whether the challenged paragraphs contain

information too scandalous to survive the motion, the Court does not find this to be the case in

this instance. “It is not enough that the matter offends the sensibilities of the objecting party if



                                                  13
Case: 4:21-cv-00209-JCH Doc. #: 22 Filed: 06/15/21 Page: 14 of 14 PageID #: 551




the challenged allegations describe acts or events that are relevant to the action.” See Wright &

Miller, § 1382 Motion to Strike—Redundant, Immaterial, Impertinent, or Scandalous Matter, 5C

Fed. Prac. & Proc. Civ. § 1382 (3d ed.). The paragraphs that Defendants move to strike are

relevant to Plaintiff’s claims and the issues in this case, and are not so scandalous in nature as to

cause prejudice to Defendants. Defendants alternative motion to strike under Rule 12(f) will be

denied.

IV.       Conclusion

          Accordingly,

          IT IS HEREBY ORDERED that Defendants’ motion to dismiss Plaintiff’s complaint

pursuant to Fed. R. Civ. P. 41(b) is DENIED.

          IT IS FURTHER ORDERED that Defendants’ motion to dismiss Counts IV and V of

Plaintiff’s complaint pursuant to Fed. R. Civ. P. 12(b)(6) is GRANTED.

          IT IS FINALLY ORDERED that Defendants’ motion to strike paragraphs 52 through 71

of Plaintiff’s complaint pursuant to Fed. R. Civ. P. 12(f) is DENIED.

          An appropriate Partial Order of Dismissal shall accompany this Memorandum and Order.

Dated this 15th day of June, 2021.
                                                   /s/Jean C. Hamilton
                                                   JEAN C. HAMILTON
                                                   UNITED STATES DISTRICT JUDGE




                                                 14
